PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD





Application Number: 15/897,010
Filing Date: February 14, 2018
Appellant(s): Dembo et al.



__________________
Michael C. Walsh, Registration No. 78,672
For Appellant







EXAMINER'S ANSWER

This is in response to the appeal brief filed April 28, 2022 appealing from the Office action mailed October 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 27, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: The rejection of claims 24, 29-34, 36-41, and 43-46 under 35 U.S.C. 103. 



(2) Response to Argument

 (i).	The Appellant submits “Claim 24 describes patent-eligible subject matter for similar reasons as “Example 39 — Method for Training a Neural Network for Facial Detection” from Subject Matter Eligibility Examples 37-42, issued January 7", 2019 (“2019 Examples”).” [Appeal Brief, 04/28/2022, page 8]

The Examiner respectfully disagrees. With respect to Appellant's comparison to Example 39, Examiner points out that the claimed invention in Example 39 addresses the inability to robustly detect human faces in images where there are shifts, distortions, and variations in scale and rotation of the face pattern in the image in prior art methods in  by using a combination of features to more robustly detect human faces found. As stated in Example 39, the claim recites “A computer-implemented method of training a neural network for facial detection comprising: collecting a set of digital facial images from a database; applying one or more transformations to each digital facial image including mirroring, rotating, smoothing, or contrast reduction to create a modified set of digital facial images; creating a first training set comprising the collected set of digital facial images, the modified set of digital facial images, and a set of digital non-facial images; training the neural network in a first stage using the first training set; creating a second training set for a second stage of training comprising the first training set and digital non-facial images that are incorrectly detected as facial images after the first stage of training; and training the neural network in a second stage using the second training set.” The Examiner notes that the claims in Example 39 do not recite any of the judicial exceptions enumerated in the 2019 PEG. “For instance, the claim does not recite any mathematical relationships, formulas, or calculations. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception.” The claims at issue are far different from the claims in Example 39. The claims of the present case involve a method for scenario simulation. The claims of the instant application recite an abstract idea, falling within the grouping of “certain methods of organizing human activity.” Accordingly, this argument is found unpersuasive.
Furthermore, in response to Appellant’s argument that “claim 24 does not recite mathematics, though limitations may be based on mathematical concepts. Claim 24 does not recite a mental process because it is no more practically performable in the human mind than the technique of Example 39’s claim” [Appeal Brief, page 8], it is noted that the Office Action did not assert that claim 24 recited mathematical concepts or mental processes.

(ii).	The Appellant submits “the claims do not recite a judicial exception.” [Appeal Brief, 04/28/2022, page 7]

The Examiner respectfully disagrees. In response, the Examiner first notes that the claim limitations “maintaining a tree data storage structure representing the scenarios; using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of 2the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value,” when evaluated under Step 2A Prong One, are part of the abstract idea itself, i.e., are steps within the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. For example, the steps for maintaining a tree data storage structure representing the scenarios, using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; providing the graphical scenario tree to be dynamically rendered on the graphical user interface, generating a set of poll questions; receiving machine-readable answers to the set of poll questions; and processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes cover embodiments for organizing human activity given that the sequence of activities defined pertain to activities to be executed by a human, which falls squarely within the realm of “following rules or instructions,” as explained by the “Certain Methods of Organizing Human Activity” abstract idea groping set forth in the 2019 PEG. 
Next, Appellant’s assertion that “the claims do not recite a judicial exception”,” lacks merit because the defined sequence of activities for analyzing a particular portfolio, when read in light of the Specification, is plainly generated for the primary purpose of analyzing financial instruments, i.e., human technician/human operator, as discussed throughout the Specification (See at least paragraphs 0117, 0158, 0274 e.g., “Various experts in a field are given a machine-generated set of questionnaires by way of an interface with a poll. The interface includes indicators to request that the experts provide their comments or selected data values in relation to specifically chosen questions relating to potential impacts on indicators (e.g., macro-factors), such as financial indicators, given the occurrence of various events.”; “A financial instrument can be modelled as a map of key attributes or terms required for construction of a pricing model for evaluation of various measures.”; “the view is of all the portfolios, all of the assets, based on all of the data sources, the benchmark is the market, and the view is illustrative of the distribution of portfolio shocks”). Therefore, the primary purpose of the claimed invention is unequivocally for analyzing financial instruments. Moreover, it is noted that graphical scenario trees are widely used in modeling relationships and can be done by pen and paper. In the mathematical field of graph theory, a scenario tree is a graph that consists of nodes and arcs. Each node represents a possible realization of a stochastic process, and it is associated with a probability. Nodes are connected with arcs. A common use of a scenario tree includes decision-making and is mainly used for modeling relationships. For example, using a tree of nodes, financial scenarios are shows. The graphical tree scenarios gives a natural structure that can be used to describe the problem. Using a known visual graph in the art applied to portfolio analysis does not overcome the previous 101 rejection. 
Accordingly, Appellant’s argument is not persuasive because the claims have been shown to recite an abstract idea via limitations falling under the “Certain methods of organizing human activity” abstract idea groupings set forth in the 2019 PEG via limitations that set forth steps for managing personal behavior or relationships or interactions between people (e.g., interactions of experts, see paragraphs [0117, 0206] of the Specification) including following rules or instructions.
Respectfully, the claims were found to be directed to a system and method for analyzing outcome scenarios to determine potential impacts on financial securities, i.e., organizing human activity. The Supreme Court has found certain methods of organizing human activity to be abstract. The Office maintains that the claims are directed to an abstract idea. Accordingly, this argument is found unpersuasive.

(iii).	The Appellant submits “claim 24 is eligible at least because it integrates any recited judicial exception into a practical application of training and applying a machine learning model, and the claims are therefore eligible under Prong 2 of Step 2A.” [Appeal Brief, 04/28/2022, page 8]

Appellant submits that, under Prong 2 of Step 2A, “claim 24 is eligible at least because it integrates any recited judicial exception into a practical application of training and applying a machine learning model.” The Examiner respectfully disagrees. When evaluated under Step 2A, Prong Two, the additional elements, as recited in exemplary claim 24, are “a tree data storage structure,” “a machine learning model,” “a graphical scenario tree,” “one or more user interface elements,” and “the graphical user interface” which merely serve to tie the abstract idea to a particular technological environment (automated or computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG.  See also, MPEP 2106.05(f). These elements, whether taken individually or in combination, do not integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Appellant has not provided a specific showing, either in the claim language or the Specification, of an improvement in the computer components or that these components are used in a unique or unconventional manner different from their ordinary purpose. In other words, the claim is not focused on an improvement to computers or software as tools, but similar to the Federal Circuit's finding in the FairWarning decision, “the focus of the claims is not on ... an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." FairWarning, 839 F.3d at 1095. The Examiner emphasizes none of the maintaining, using, instantiating, providing, generating, receiving, and processing steps, individually or in combination, have been shown to yield an improvement to a computer or to any technology. The claims do nothing to modify, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. There is no support to show that implementing the claim steps amounts to a technical improvement.
Appellant has not shown that any specific technological improvement is achieved within the scope of the claims. While the Appellant submits that “claim 24 is eligible at least because it integrates any recited judicial exception into a practical application of training and applying a machine learning model,” it bears emphasis that no computing device, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a graphical scenario tree, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of generating scenarios, at most, an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision). Further, the claim language referring to the use of a machine learning model is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more.  Furthermore, it is noted that even if the machine learning model was evaluated as an element beyond software/code for a generic computer to execute, it is noted that that the claimed use of a machine learning model is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims.  See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 39:  “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”). Accordingly, the machine learning model recited in claim 24 does not add significantly more. The Examiner further points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Furthermore, it is noted that the claim language referring to the use of a tree data storage structure, a machine learning model, a graphical scenario tree, one or more user interface elements, and a graphical user interface is recited at a high level of generality and serves to tie the invention to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. Therefore, Appellant’s assertion that the claims include a practical application under Step 2A, Prong Two is not persuasive.

(iv).	The Appellant submits “the claims are eligible under 35 U.S.C. § 101 at least for reasons similar to those set forth in Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 125 USPQ2d 1282 (Fed. Cir. 2018) (“Finjan”).” [Appeal Brief, 04/28/2022, page 9]

The Examiner respectfully disagrees. In Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), the claimed invention involved a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. It is not clear how the claimed limitations would accomplish a result that realizes an improvement in computer functionality. The Examiner further points out there is no actual improvement to another technology or technical field, no improvement to the functioning of the computer itself, and no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. The need for understanding possible future scenarios and need for knowing the value of the portfolios to be examined, as Appellant’s claimed invention purports to address, is not a technical problem; it is a business problem. Contrary to Finjan, the claimed method of the instant application, does not generate a security profile that identifies both hostile and potentially hostile operations, and can protect the user against both previously unknown viruses and "obfuscated code." The recited claims does not provide an improvement over traditional virus scanning nor do they enable more flexible virus filtering and greater user customization.
Unlike the claims in Finjan, the claims of the instant application do not provide an improvement in computer functionality. Second, the results of the behavior-based virus scan in Finjan are attached to a new type of file which enables a computer security system to perform tasks that it could not do before. Contrary to Appellant’s assertions, the claims are not similar to the method of providing computer security by scanning a downloadable and attaching the results of that scan to the downloadable itself in the form of a security profile in Finjan.
Furthermore, this argument is found unpersuasive because the claims are unlike the claims at issue in Finjan, where the claims recited more than a mere result and provided specific steps of generating a security profile that identifies suspicious code and links it to a downloadable.  Accordingly, this argument is found unpersuasive. 

(v).	The Appellant submits “The technique of claim 24 does not attempt to monopolize the concept of machine learning or user interface generation.” [Appeal Brief, 04/28/2022, page 10]
In response to Appellant’s argument that “The technique of claim 24 does not attempt to monopolize the concept of machine learning or user interface generation,” the Examiner respectfully disagrees. With respect to the pre-emption concern, “[w]hat matters is whether a claim threatens to subsume the full scope of a fundamental concept, and when those concerns arise, we must look for meaningful limitations that prevent the claim as a whole from covering the concept’s every practical application.” CLS Bank Intern, v. Alice Corp. Pty. Ltd., 717 F.3d 1269,1281 (Fed. Cir. 2013). Pre-emption is not a separate test. To be clear, the proper focus is not preemption per se, for some measure of preemption is intrinsic in the statutory right granted with every patent to exclude competitors, for a limited time, from practicing the claimed invention. See 35 U.S.C. § 154. Rather, the animating concern is that claims should not be coextensive with a natural law, natural phenomenon, or abstract idea; a patent-eligible claim must include one or more substantive limitations that, in the words of the Supreme Court, add “significantly more” to the basic principle, with the result that the claim covers significantly less. See Mayo 132 S. Ct. at 1294. Thus, broad claims do not necessarily raise § 101 preemption concerns, and seemingly narrower claims are not necessarily exempt. See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (“[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”). Because the claimed subject matter covers patent-ineligible subject matter, the pre-emption concern is necessarily addressed. “Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, preemption concerns are fully addressed and made moot.” Ariosa Diagnostics, 788 F.3d at 1379. Accordingly, Appellant’s preemption-based argument is not persuasive.

(vi).	The Appellant submits “Similar to the eligible claims of Data Engine, claim 24 improves computing technology by improving a computer’s ability to provide a highly intuitive, user-friendly interface—an improvement provided by a specific machine learning technique.” [Appeal Brief, 04/28/2022, page 11]

In response to the Appellant’s arguments that similar to Data Engine, the Examiner respectfully disagrees. With respect to Appellant’s comparison to Data Engine, Examiner points out that the representative claim was not directed to an abstract idea, but to “a specific method for navigating through three-dimensional electronic spreadsheets.” Specifically, the invention was "directed to a specific method for navigating through three-dimensional electronic spreadsheets" rather than an abstract idea. Particularly, the tabbed interface offered "a highly intuitive, user-friendly interface with familiar notebook tabs for navigating the three-dimensional worksheet environment." The claims at issue are far different from the claims in Data Engine. The claims of the present case involve a method for scenario simulation. The claim limitations “maintaining a tree data storage structure representing the scenarios, using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of 2the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree to be dynamically rendered on the graphical user interface; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value,” when compared to Data Engine v. Google LLC, do not recite a provide a specific solution to then-existing technological problems" that were unique to computers. Accordingly, this argument is found unpersuasive.

(vii).	The Appellant submits “As in Core Wireless, these limitations “disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer...resulting in an improved user interface for electronic devices.” [Appeal Brief, 04/28/2022, page 12]

The Examiner respectfully disagrees. With respect to Appellant's comparison to Core Wireless, Examiner points out that the claims in Core Wireless involved to an improved user interface for computing devices, which was not an abstract idea. While the generic idea of summarizing information was known, the claims were directed to a “particular manner of summarizing and presenting information in electronic devices” that improved the efficiency of the electronic device over the prior art. As stated in Core Wireless, the claim recites a computing device comprising a display screen, the computing device being configured to display on the screen a menu listing one or more applications, and additionally being configured to display on the screen an application summary that can be reached directly from the menu, wherein the application summary displays a limited list of data offered within the one or more applications, each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application, and wherein the application summary is displayed while the one or more applications are in an un-launched state. The claims at issue are far different from the claims in Core Wireless. The claims of the present case involve a system for portfolio analysis and scenario simulation. Exemplary claim 24 recites “instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree to be dynamically rendered on the graphical user interface.” Presenting a graphical representation of the graphical scenario tree does not improve the efficiency of the computer system. Appellant's claims and specification do not identify any specific technological deficiency in the prior art that is resolved by Appellant’s invention. Appellant’s claims are not directed to a solution that can be analogized to the computer-rooted solution such as the one under consideration in Core Wireless, but instead rely on a generic computer to provide the graphical scenario tree, though without yielding any discernible improvement to the graphical user interface, one or more user interface elements, or any other technological elements or technical field. The claims of the instant application are not directed to an improved user interface for computing devices, as the claims in Core Wireless recite. Accordingly, this argument is found unpersuasive. 

For the reasons above, Appellant’s arguments concerning the §101 rejection of independent claim 24 are not persuasive.

For the above reasons, it is believed that the rejection(s) should be sustained.
Respectfully submitted,

/Darlene Garcia-Guerra/
Examiner, Art Unit 3683


Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                                                                                                                                                                                                  
                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.